419 F.2d 126
Richard J. STUART, Appellant,v.Warren PINTO, Superintendent, N. J. State Prison — Rahway.
No. 17799.
United States Court of Appeals Third Circuit.
Submitted on Briefs October 20, 1969.
Decided December 3, 1969.

Richard J. Stuart, pro se.
Eugene T. Urbaniak, Deputy Atty. Gen., Trenton, N. J., for appellee.
Before KALODNER, STALEY and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an action under the Civil Rights Act (42 U.S.C. § 1981 et seq.) brought by appellant against the Superintendent of the New Jersey State Prison at Rahway, New Jersey. The district court, in an opinion presently unreported, dismissed the action.


2
The complaint in substance deals with certain prison regulations and conduct by prison officials in general terms inadequate to establish a right to relief.


3
We therefore will affirm the dismissal of the complaint.